Exhibit 10.12.3

 

Amendment No. 12 (the “Amendment”) To
Employment Agreement (the “Employment Agreement”) between
Ray Rodriguez (“Employee”) and The Univision Network Limited Partnership
(“Company”)

 

Employee and Company agree to amend the Employment Agreement as follows:

 

1.                                       Term.  The Term of the Employment
Agreement is extended through December 31, 2008, unless earlier terminated in
accordance with the provisions of the Employment Agreement.

 

2.                                       Salary.  The annual Base Salary rate
will be One Million Dollars ($1,000,000) for the annual period of the Term from
January 1, 2006 through December 31, 2006; One Million Dollars ($1,000,000) for
the annual period of the Term from January 1, 2007 through December 31, 2007;
and One Million Dollars ($1,000,000) for the annual period of the Term from
January 1, 2008 through December 31, 2008.

 

3.                                       Effective Date of Amendment.  Upon
execution by Employee and Company, this Amendment will become effective as of
December 31, 2005.

 

4.                                       Other.  Except as provided in this
Amendment, all other terms and conditions in the Employment Agreement will
remain in full force and effect, and the Employment Agreement, as amended
hereby, is ratified and confirmed.

 

 

THE UNIVISION NETWORK LIMITED PARTNERSHIP

 

 

 

 

 

By:

/s/ ROBERT V. CAHILL

 

 

 

Robert V. Cahill

 

 

Secretary

 

 

 

/s/ RAY RODRIGUEZ

 

Ray Rodriguez

 

 

--------------------------------------------------------------------------------